Determination of respondent Police Commissioner, dated September 11, 2002, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William A. Wetzel, J.], entered July 18, 2003) dismissed, without costs.
The findings that petitioner conspired with another officer to stage an arrest of a drug dealer, after which the three split the drug money the dealer was carrying, and also lied on a mortgage application as to the source of certain money in a bank account, is supported by substantial evidence, including the testimony of the officer and drug dealer, and the criminal trial testimony of the mortgage broker who lent petitioner the money. No basis exists to disturb respondent’s findings of credibility (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty of dismissal does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur — Mazzarelli, J.P, Saxe, Friedman, Sullivan and Williams, JJ.